DETAILED ACTION
This is first Office action on the merits to the application filed 09/30/2019. Claims 1-30 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 09/30/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0088 discloses the MAP-CT-Trigger as item “430”, but the drawing Figure 4 discloses this as item “320”. Applicant should correct the item on Figure 4 to read “430”.
Paragraph 0115, line 8 discloses wireless communication device as item “1206”, should be “1200”.
Paragraph 0120, line 1 and line 3 discloses the memory “1204”, should be “1208” as per Fig. 12.
Paragraph 0151, line 6 discloses the external network interface “1930”, should be “1950”.
Paragraph 0151, line 8 discloses the external network interface “1930”, should be “1950”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are rejected under 35 U.S.C 112(b) or 35 U.S.C 112 (pre-AIA ) , second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor (or for applications subject to pre-AIA  35 U.S.C, the applicant), regards as the invention.
Claim 1, line 10 recites the limitation “..the allocated resources..”. There is a lack of antecedent basis for this limitation. The applicant should correct appropriately.
Claim 2, line 2 recites the limitation “…the controller of the transmission opportunity…”. There is a lack of antecedent basis for this limitation. The applicant may correct this to read “a controller of the transmission opportunity”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 22-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The term “memory” is not explicitly or deliberately defined as a non-transitory embodiment in the application. The broadest reasonable interpretation of the word “memory” includes transitory computer medium or signal. Because transitory computer medium or signals are considered non-statutory subject matter, claims 22-30 are considered to contain non-statutory subject matter using BRI.
Thus, claims 22-30 are rejected under 35 U.S.C 101 because, giving these claims their broadest reasonable interpretation, the claimed “memory” would encompass non-statutory subject matter. The examiner recommends to the applicant to insert the phrase “non-transitory” in front of the word “memory” to overcome this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-12, 16-18, 22-24, 29 and 30 are rejected under 35 U.S.C. (102(a)(1) as being anticipated by Subramanian et al. ( US 2016/0269087 A1)  hereinafter “Subramanian”.
Regarding the method of claim 1, Subramanian teaches:
“A method performed by a first access point (AP) of a first basic service set (BSS), comprising:” (Subramanian [0055]: In a wireless communication system, a base station may be referred to as an access point, as it functions nearly the same, providing communication coverage for a respective geographic coverage area)
(Subramanian [0086]: The serving (first) base station exchanges, interference and scheduling information with neighboring base stations in a message that can include various parameters such as a transmission power level, reception power level, etc.), as part of a sequence of steps to initiate (or trigger) data communication later);
receiving one or more scheduling indications from the one or more second APs in response to the MAP-Sch-Trigger message (Subramanian [0087]: The serving (first) base station receives scheduling information responses back from various neighboring base stations); 
allocating resources to the one or more second APs, based on the scheduling indications, for a coordinated transmission on a wireless channel during a second portion of the transmission opportunity, the allocated resources for each of the one or more second APs being available for use by the respective second AP or a respective second station (STA) of the respective second BSS subject to a condition based on a respective transmit power of the second AP or the second STA (Subramanian [0087 - 0088]: The serving base station makes decisions based on the various information exchanged and the various parameters available (such as transmission power level, reception power level, etc.),  regarding scheduling and resources for data transmission between neighboring base stations that responded with scheduling indications.)
transmitting a multi-AP coordinated transmission trigger (MAP-CT-Trigger) message to the plurality of APs to indicate the allocated resources and a start of the second portion of the transmission opportunity (Subramanian [0088], [0090]: Serving base station communicates to neighboring base stations scheduling information and resources, supporting data transmission that do not interfere with one another.);
(Subramanian [0090]: data transmission commences between base stations to STAs in coordinated manner to avoid interference with one another.)

Regarding claim 2 and 23, which depend from claim 1 and 22, respectively, Subramanian teaches the base claim. Subramanian further teaches:
“the first AP is the controller of the transmission opportunity based on a determination that the first AP has won contention for the transmission opportunity.” (Subramanian [0082 - 0083], Fig. 4: Serving Base station is first to serve or initiate exchanges with other base stations, devices, and determines scheduling and allocates resource – first to serve “wins” contention for the transmission opportunity.)

Regarding claim 3 and 24, which depend from claim 1 and 22, respectively, the combination of Subramanian and Cariou teaches the base claim. Subramanian teaches:
“the first AP is a master AP or other AP having a dedicated role as the controller of transmission opportunities including the transmission opportunity.” (Subramanian [0082-0083]: The serving base station initiates exchanges with the other base stations, devices, hence is in dedicated position to coordinate transmission between base stations and devices to reduce or avoid interference caused by the signals they transmit.)

Regarding claim 8 and 29, which depend from claim 1 and 22, respectively, Subramanian teaches the base claim. Subramanian further teaches:
“the coordinated transmission includes concurrent downlink communications from the first AP to the first STA and from one or more of the second APs to the respective second STAs, and wherein the condition is configured to prevent the second APs from using the respective allocated resources when the transmit power of the respective second AP is above a threshold.” (Subramanian [0083 - 0090]: Directional primary synchronization signal (DPSS) are received from the serving and neighboring (second) base stations, which are used to measure the received signal strengths (RSSIs) of the transmitting base stations, and to calculate interference measurements and transmission parameters for each participating AP. The interference measurement report from the STA to the BSs, which may include a transmission power level, reception power level, base station ID, or any combination thereof, is further processed with a rule or mapping [0085]-[0086] to determine the transmit signal levels and thresholds that would direct the BSs to transmit or refrain from transmitting. This information is exchanged with other BSs along with scheduling information prior to scheduling transmission.)

Regarding claims 9 and 30, which depend from claims 8 and 29, respectively, Subramanian teaches the base claim. Subramanian further teaches:
“during the first portion of the transmission opportunity: 
indicating to the first STA to transmit a test communication for measuring a first received signal strength indicator (RSSI) between the first STA and the first AP (Subramanian [0072], [0083]: Directional primary synchronization signals (DPSS) are received from the serving (first) and neighboring BSs, which are used to measure the received signal strengths (RSSIs) of the transmitting BSs, and to calculate interference measurements and transmission parameters for each participating BS); 
determining a coordinated downlink (CO-DL) parameter based, at least in part, on an estimated transmit power of the first AP for the coordinated transmission and anFirm Ref. No.: 118.185172-Page 52 of 59-Qualcomm Ref. No.: 185172 estimated channel quality (Subramanian [0072 - 0074], [0084 - 0086]: the DPSS measurement signal may embed information that can determine a base station ID, transmission power, power offset, etc. to be used to facilitate the measurement estimation RSSIs and calculate other transmission parameters.), and 
including the CO-DL parameter to the second AP in either the MAP-Sch-Trigger message or the MAP-CT-Trigger message.” (Subramanian [0072 - 0075], [0084 - 0090]: the DPSS measurement signal may embed information that can determine a base station ID, transmission power, power offset, etc. to be used to facilitate the measurement (interference) estimation. The interference measurement report from the STA to the BSs, which may include a transmission power level, reception power level, base station ID, or any combination thereof, is further processed with a rule or mapping [0085]-[0086] and exchanged with other APs along with scheduling information [0090] for coordinated transmission between multiple BSs and STAs.)

Regarding claim 10, which depend from claim 9, Subramanian teaches the base claim. Subramanian further teaches:
“the test communication is a null data packet or a quality of service (QoS) packet.”  (Subramanian [0083]: The STA receives a Directional Primary synchronization signal (DPSS) from base station that is used to measure received signal power level RSSI. The DPSS functions nearly identically to the null data packet as a test communication signal, that when received, would produce the same or similar results (i.e. an RSSI or measured test signal)).

Regarding claim 11, which depend from claim 9, Subramanian teaches the base claim. Subramanian further teaches:
“one or more of the second APs to measure a respective second RSSI of the test communication from the first STA, wherein the CO-DL parameter and the respective second RSSIs are usable by the second APs to determine whether their respective transmit powers would cause interference to the first STA above the threshold.” (Subramanian [0083 - 0090]: Directional primary synchronization signal (DPSS) are received from the serving and neighboring APs, which are used to measure the received signal strengths (RSSIs) of the transmitting APs, and to calculate interference measurements and transmission parameters for each participating AP. The interference measurement report from the STA to the APs, which may include a transmission power level, reception power level, base station ID, or any combination thereof, is further processed with a rule or mapping [0085]-[0086] to determine the transmit signal levels and thresholds that would direct the APs to transmit or refrain from transmitting. This information is exchanged with other APs along with scheduling information effectively coordinating all data transmissions to reduce or avoid interference amongst all devices and APs.)

Regarding claim 12,  Subramanian teaches: 
A method performed by a second access point (AP) of a second basic service set (BSS), comprising: receiving, during a first portion of a transmission opportunity, a multi-AP scheduling trigger (MAP-Sch-Trigger) message from a first AP of a first BSS; (Subramanian [0086]: The serving, or first base station exchanges interference and scheduling information with neighboring base stations (the serving base station performs the sending, and the neighboring base station performs the receiving) in a form of a message (or report) that can include various parameters such as a transmission power level, reception power level, etc., as part of a sequence of steps to initiate (or trigger) data communication later.);
(Subramanian [0087]: The neighboring, second  base station send scheduling information responses to the serving, first base station);
receiving a multi-AP coordinated transmission trigger (MAP-CT-Trigger) message from the first AP, wherein the MAP-CT-Trigger message indicates allocated resources and a start of a second portion of the transmission opportunity, the allocated resources allocated by the first AP based on the scheduling indications for a coordinated transmission on a wireless channel during the second portion of the transmission opportunity, the allocated resources for the second AP being available for use by the second AP or a second station (STA) of the second BSS subject to a condition based on a respective transmit power of the second AP or the second STA; (Subramanian [0088], [0090]: The serving base station make decisions based on the various exchanged information received and the various parameters available (such as transmission power level, reception power level, etc.),  regarding scheduling and resources for data transmission between neighboring base stations that responded with scheduling indications. Serving base station then exchanges such scheduling information with neighboring base stations that would result in coordinated data transmissions that would not interfere with one another.); and 
concurrent with a communication between the first AP and a first STA during the second portion of the transmission opportunity, transmitting data to, or receiving data from, at least a second STA as part of the coordinated transmission using the allocated resources. (Subramanian [0090]: data transmission commences between base stations to STAs in a coordinated transmission opportunity.)

Regarding claim 16, which depend from claim 12, Subramanian teaches the base claim. Subramanian further teaches:
(Subramanian [0083 - 0090]: Directional primary synchronization signal (DPSS) are received from the serving and neighboring (second) base stations, which are used to measure the received signal strengths (RSSIs) of the transmitting BSs, and to calculate interference measurements and transmission parameters for each participating BS. The interference measurement report from the STA to the BSs, which may include a transmission power level, reception power level, base station ID, or any combination thereof, is further processed with a rule or mapping [0085]-[0086] to determine the transmit signal levels and interference thresholds that would direct the BSs to transmit or refrain from transmitting for a coordinated transmission opportunity, without interference from each device’s transmissions.)

Regarding claim 17, which depend from claim 16, Subramanian teaches the base claim. Subramanian further teaches:
“during the first portion of the transmission opportunity, receiving a coordinated downlink (CO-DL) parameter from the first AP in the MAP-Sch-Trigger message or the MAP-CT-Trigger message, wherein the CO-DL parameter indicating the condition” (Subramanian [0072], [0083], Fig 4: Directional primary synchronization signals (DPSS) are received from the serving (first) and neighboring BSs, utilized for individual interference measurements (RSSIs). Subramanian [0072 - 0074], [0084 -0086]: The DPSS measurement signals may embed information that can determine a base station ID, transmission power, power offset, etc. to be used to facilitate the measurement estimation RSSIs and calculate other transmission parameters such as transmit power levels, power level threshold included in an interference report to be used by the BSs to determine interference levels.),

Regarding claim 18, which depend from claim 17, Subramanian teaches the base claim. Subramanian further teaches:
“measuring a first received signal strength indicator (RSSI) between the first STA and the second AP based on a test communication transmitted by the first STA; (Subramanian [0072], [0083], Fig 4: Directional primary synchronization signals (DPSS) are received by the first STA from the serving (first) and neighboring (second) BSs, for interference measurements (RSSIs.)
determining a downlink power limit based, at least in part, on the CO-DL parameter and the first RSS (Subramanian [0083 - 0090]: The interference measurement report from the STA may include a transmission power level, reception power level, base station ID, or any combination thereof. The interference report is further processed by the serving BS with a rule or mapping to determine the transmit signal levels (e.g. downlink power limits) and thresholds that would direct the BSs to transmit or refrain from transmitting.); and  Firm Ref. No.: 118.185172-Page 54 of 59-Qualcomm Ref. No.: 185172 
determining whether to use the resource assignment for the concurrent downlink communication based, at least in part, on the downlink power limit and a power setting of the second AP.” Subramanian [0085-0086]: The interference report is further processed by the serving BS with a rule or mapping to determine the transmit signal levels (e.g. downlink power limits) and thresholds that would direct the BSs to transmit or refrain from transmitting for a coordinated transmission opportunity, without interference from each device’s transmissions.) 

Regarding claim 22,  Sabrumanian teaches:
“A wireless communication device for use in a first access point (AP) of a first basic service set (BSS), comprising (Subramanian [0055]: access point may be referred to as a base station 105): 
(Subramanian [0121]: describes a transceiver and processor for implementing the methods of this disclosure, Figure 12, transceiver and processor are part of base station)
at least one processor communicatively coupled with the at least one modem; (Subramanian [0131]: describes a processor, Figure 12,  processor is part of base station) and 
at least one memory communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor in conjunction with the at least one modem, is configured to: (Subramanian [0132]: describes memory for storing computer-readable code, Figure 12, memory is part of base station)
transmit, during a first portion of a transmission opportunity, a multi-AP scheduling trigger (MAP-Sch-Trigger) message to a plurality of APs, the plurality of APs including one or more second APs of one or more respective second BSSs (Subramanian [0086]: The serving (first) base station exchanges, interference and scheduling information with neighboring base stations in a form of a message (or report) that can include various parameters such as a transmission power level, reception power level, etc.), as part of a sequence of steps to initiate (or trigger) data communication later); 
receive one or more scheduling indications from the one or more second APs in response to the MAP-Sch-Trigger message (Subramanian [0087]: Serving (first) base station receives scheduling information responses from various neighboring base stations); 
allocate resources to the one or more second APs, based on the scheduling indications, for a coordinated transmission on a wireless channel during a second portion of the transmission opportunity, the allocated resources for each of the one or more second APs being available for use by the respective second AP or a respective second station (STA) of the respective second BSS subject to a condition based on a respective transmit power of the second AP or the second STA (Subramanian [0087 - 0088]: The serving base station make decisions based on the various exchanged information received and the various parameters available (such as transmission power level, reception power level, etc.),  regarding scheduling and resources for data transmission between neighboring base stations that responded with scheduling indications.); 
transmit a multi-AP coordinated transmission trigger (MAP-CT-Trigger) message to the plurality of APs to indicate the allocated resources and a start of the second portion of the transmission opportunity (Subramanian [0088], [0090]: Serving base station communicates to neighboring base stations scheduling information and resources, supporting data transmission that do not interfere with one another.); and 
and transmitting data to at least a first STA of the first BSS as part of the coordinated transmission during the second portion of the transmission opportunity. . (Subramanian [0090]: data transmission commences between base stations to STAs in coordinated manner to avoid interference with one another.)

Claims 19-21 are rejected under 35 U.S.C. (102(a)(1) as being anticipated by Cariou et al. ( US 20180027573)  hereinafter “Cariou”.
Regarding claim 19, Cariou teaches:
A method performed by a second station (STA) associated with a second access point of a second basic service set (BSS), comprising: 
receiving, during a first portion of a transmission opportunity and from the second AP, a message that includes allocated resources of the transmission opportunity for a coordinated transmission during a second portion of the transmission opportunity controlled by a first AP of a first BSS (Cariou [0083 - 0085]: The STA receives a trigger frame message during TXOP with scheduling information for uplink and/or downlink transmission, including information on channel resources and time resources to be used.)
(Cariou [0091]: The (second) STA, determines, based on a measured receive signal level from OBSS (first AP) and an OBSS power threshold level (based on a measured receive signal level from the OBSS, OBSS AP power level,  etc.), that if its own transmit power level is lower than the threshold, then the STA can proceed to transmit one or more PPDUs for a coordinated transmission opportunity without interference from each other’s transmissions); and 
concurrent with a communication between the first STA and the first AP, transmitting data from the second STA to the second AP as part of the coordinated transmission during the second portion of the transmission opportunity based on a determination that the at least one condition is satisfied. (Cariou [0103 - 0104]: The STA, at the end of the sequence of steps to validate transmission of data, proceeds to transmit one or more uplink PPDUs in a coordinated transmission without interference from each other’s transmissions).

Regarding claim 20, which depend from claim 19, Cariou teaches:
wherein the condition is based on an amount of interference that the first AP will tolerate as a result of the second STA using the allocated resources, the method further comprising: 
receiving a coordinated uplink (CO-UL) parameter and an identifier of the first AP (Cariou [0083 - 0086]: The STA receives a trigger frame message during TXOP with scheduling information for uplink and/or downlink transmission, including information on channel and time resources to be used, other transmission parameter values, and an identifier associated with the sending OBSS.); 
detecting, using the identifier of the first AP, a multi-AP coordinated transmission trigger (MAP-CT-Trigger) message transmitted from the first AP, the MAP-CT-Trigger message to indicate a start of the (Cariou [0086 - 0089]: The STA identifies the message from OBSS AP (first AP) by decoding the ESS color parameter included in the HE-SIG field of the OBSS PPDU, determining the AP is assigned from an overlapping BSS versus from the same BSS.); 
and determining whether to use the allocated resources based, at least in part, on the CO-UL parameter. (Cariou [0085 - 0091]: The STA may determine a received OBSS power, or received signal strength (e.g. RSSI) based on receiving the trigger frame/PPDU. This transmission parameter, together with scheduling information, channel and time resources and identifier can in some combination (by rule, mapping, or other method), determine to enable or refrain STA – AP transmission exchanges in regard to interference levels for a coordinated transmission opportunity without interference.) 

Regarding claim 21, which depend from claim 20, Cariou teaches:
measuring a signal strength of the MAP-CT-Trigger message (Cariou [0085]: STA measures received OBSS power (RSSI) based on the received OBSS PPDU/message transmit power setting) ;  Firm Ref. No.: 118.185172-Page 55 of 59-Qualcomm Ref. No.: 185172 
determining an uplink power limit for the coordinated transmission from the second STA to the second AP based on the signal strength and the CO-UL parameter (Cariou [0090 - 0091]: The STA may select a single power threshold or a range of threshold limits (i.e. separate upper and lower threshold limits), using either pre-determined values, or calculate such values based on transmission parameters available, including the received OBSS power (e.g. RSSI). The upper threshold limit would be the maximum threshold used to determine whether the STA is to transmit a PPDU.); and 
determining whether the condition is satisfied based, at least in part, on the uplink power limit and a transmit power setting of the second STA (Cariou [0091]: The upper threshold limit would be the  maximum threshold used to determine whether the STA is to transmit a PPDU, that would result in  coordinated transmission opportunity without interference due to other’s transmissions.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-7, 13 - 15, 25 - 28 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. ( US 2016/0269087 A1)  hereinafter “Subramanian”, in view of Cariou et al. (US 20180027573), hereinafter “Cariou”.
 
Regarding claims 4 and 13, which depend from claims 1 and 12, respectively, the combination of Subramanian and Cariou teaches the base claim. While Subramanian teaches coordinating transmission between base stations to avoid or reduce interference caused by their transmissions, Subramanian does not teach:
“wherein the coordinated transmission includes concurrent uplink communications from the first STA to the first AP and from one or Firm Ref. No.: 118.185172-Page 51 of 59-Qualcomm Ref. No.: 185172 more of the second STAs to the respective second APs, and wherein the condition is configured to prevent the second STAs from using the respective allocated resources when the transmit power of the respective second STA is above a threshold.” 
Cariou also teaches coordinating transmission between base stations to avoid or reduce interference caused by their transmissions, Cariou further teaches: 
“wherein the coordinated transmission includes concurrent uplink communications from the first STA to the first AP and from one or Firm Ref. No.: 118.185172-Page 51 of 59-Qualcomm Ref. No.: 185172more of the second STAs to the respective second APs, and wherein the condition is configured to prevent the second STAs from using the respective allocated (Cariou [0090 - 0091] The STA may select a single power threshold or a range of threshold limits (i.e. separate upper and lower threshold limits), using either pre-determined values, or calculate such values based on transmission parameters available, including the received OBSS power (e.g. RSSI). The upper threshold limit would be interpreted as an interference threshold limit, where exceeding such a level would direct the STA not transmit a PPDU, and that would interfere with the OBSS AP. Using specific mechanisms, such as power thresholds and receive signal strength, can improve the definition of a threshold for transmission to avoid interference.)
Because Subramanian and Cariou are similar in coordinating transmission between base stations to avoid interference, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Subramanian by incorporating the teachings of Cariou, that the method uses specific mechanisms such as power thresholds, received signal level and interference threshold limits, with the motivation being to achieve improved transmission coordination to avoid interference to and from neighboring devices. (Cariou, Abstract).   

Regarding claim 25, which depend from claim 22, respectively, the combination of Subramanian and Cariou teaches the base claim. While Subramanian teaches coordination between base stations to avoid or reduce interference caused by their transmissions, Subramanian does not teach:
“wherein the coordinated transmission includes concurrent uplink communications from the first STA to the first AP and from one or Firm Ref. No.: 118.185172-Page 51 of 59-Qualcomm Ref. No.: 185172 more of the second STAs to the respective second APs, and wherein the condition is configured to prevent the second STAs from using the respective allocated resources when the transmit power of the respective second STA is above a threshold.” 
Cariou also teaches coordination between base stations to avoid or reduce interference caused by their transmissions, Cariou further teaches: 
(Cariou [0090 - 0091] The STA may select a single power threshold or a range of threshold limits (i.e. separate upper and lower threshold limits), using either pre-determined values, or calculate such values based on transmission parameters available, including the received OBSS power (e.g. RSSI). The upper threshold limit would be interpreted as an interference threshold limit, where exceeding such a level would require that the STA not transmit a PPDU that would interfere with the OBSS AP.)
Because Subramanian and Cariou are similar in coordinating transmission between base stations to avoid interference, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Subramanian by incorporating the teachings of Cariou where the device includes specific mechanisms such as power thresholds, received signal level and interference threshold limits, with the motivation being to achieve improved transmission coordination to avoid interference to and from neighboring devices. (Cariou, Abstract).   

Regarding claim 5 and 26, which depend from claims 4 and 25, respectively, the combination of Subramanian and Cariou teaches the base claim. Cariou teaches:
“including a coordinated uplink (CO-UL) parameter in the MAP-Sch-Trigger message or the MAP-CT-Trigger message, the CO-UL parameter indicating the condition.” (Cariou [0083 - 0086]: The STA receives a trigger frame message during TXOP with scheduling information for uplink and/or downlink transmission, including information on channel and time resources to be used, other transmission parameter values, and an identifier associated with the sending OBSS.);

Regarding claims 6 and 27, which depend from claims 5 and 26, the combination of Subramanian and Cariou teaches the base claim. Cariou teaches:
“the CO-UL parameter is based on the transmit power of the first AP and an amount of interference that the first AP will tolerate.” (Cariou [0090 - 0091] The STA may select a single power threshold or a range of threshold limits (i.e. separate upper and lower threshold limits), using either pre-determined values, or calculate such values based on transmission parameters available, including the received OBSS power (e.g. RSSI). The upper threshold limit would be interpreted as an interference threshold limit, where such a level would be used to determine whether the STA is to transmit a PPDU and hence NOT interfere with the OBSS AP.)

Regarding claim 14, which depend claim 13, the combination of Subramanian and Cariou teaches the base claim. Subramanian does not teach:  
“receiving a coordinated uplink (CO-UL) parameter in the MAP-Sch-Trigger message or the MAP-CT-Trigger message, the CO-UL parameter indicating the condition, wherein the CO-UL parameter is based on a transmit power of the first AP and an amount of interference that the first AP will tolerate.”
Cariou teaches: 
“receiving a coordinated uplink (CO-UL) parameter in the MAP-Sch-Trigger message or the MAP-CT-Trigger message”  (Cariou [0083 - 0085]: The STA receives a trigger frame message during TXOP with scheduling information for uplink and/or downlink transmission, including information on channel resources and time resources to be used.), 
“the CO-UL parameter indicating the condition, wherein the CO-UL parameter is based on a transmit power of the first AP and an amount of interference that the first AP will tolerate.” (Cariou [0090 - 0091] The STA may select a single power threshold or a range of threshold limits (i.e. separate upper and lower threshold limits), using either pre-determined values, or calculate such values based on transmission parameters available, including the received OBSS power (e.g. RSSI). The upper threshold limit would be interpreted as an interference threshold limit, where such a level would be used to determine whether the STA is to transmit a PPDU and hence NOT interfere with the OBSS AP. This in effect, results in a coordinated transmission opportunity without interference due to other’s transmissions.)

Regarding claims 7, 15, and 28, which depend from claims 5, 14 and 26, respectively, the combination of Subramanian and Cariou teaches the base claim. Cariou teaches:
“the MAP-Sch-Trigger message is configured to cause one or more of the second APs to retransmit the CO-UL parameter to one or more of the respective second STAs, wherein the CO-UL parameter is usable by each of the second STAs to determine whether its transmit power would cause interference to the first AP above the threshold.” (Cariou [0081], [0083]: The serving, or master AP alongside neighboring APs are not restricted from periodic or repeated broadcast of the trigger or control frame messages to at least one of a plurality of STAs within receiving proximity. The control frames may embed parameters such as predetermined power threshold(s), transmit power levels and/or ranges, or any other parameter that the AP transmit power or interference threshold would be based on. Cariou [0090 - 0091] The STA may select a single power threshold or a range of threshold limits (i.e. separate upper and lower threshold limits), using either pre-determined values, or calculate such values based on transmission parameters available, including the received OBSS power (e.g. RSSI). The upper threshold limit would be interpreted as an interference threshold limit, where such a level would be used to determine whether the STA is to transmit a PPDU and hence NOT interfere with the OBSS AP.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.M./  02/10/2021Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461